UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE     FUND,     ANNUITY    FUND,
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL     AND   INDUSTRY   FUND,
 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS RELIEF AND
 CHARITY FUND, and THE CARPENTER
                                        19 CV 10500 (JPO)
 CONTRACTOR ALLIANCE OF METROPOLITAN
 NEW YORK,

                                               Plaintiffs, CIVIL CASE MANAGEMENT
                                                           PLAN AND SCHEDULING
                                                           ORDER
                            -against-


        MANNY P. CONCRETE COMPANY, INC.,


                                             Defendant.


       This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Fed. R. Civ. P. Rule 26(f)(3).

   1. All parties do not consent to conducting all further proceedings before a Magistrate Judge,
      including motions and trial. 28 U.S.C. § 636(c). The parties are free to withhold consent
      without adverse substantive consequences.

   2. Settlement discussions have taken place.

   3. The parties have conferred pursuant to Fed. R. Civ. P. 26(f).

   4. Amended pleadings may not be filed and additional parties may not be joined except with
      leave of the Court. Any motion to amend or to join additional parties shall be filed within
      30 days from the date of this Order. [Absent exceptional circumstances, thirty (30) days].

   5. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later than 14
      days from the date of this Order.

   6. Fact Discovery
       a) All fact discovery shall be completed no later than July 21, 2020. [A period not to
          exceed 120 days, unless the Court finds that the case presents unique complexities
          or other exceptional circumstances.]

       b) Initial requests for production of documents shall be served by April 6, 2020.

       c) Interrogatories shall be served by April 6, 2020.

       d) Depositions shall be completed by June 30, 2020.

       e) Requests to admit shall be served by April 6, 2020.

7. Expert Discovery.

       a) All expert discovery, including expert depositions shall be completed no later than
          September 4, 2020. [Absent exceptional circumstances, a date forty-five (45) days
          from the date in paragraph 6(a) (i.e., the completion of all fact discovery).]

       b) Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made on
          or before N/A. (Plaintiffs do not anticipate using expert discovery)

       c) Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made
          on or before N/A (Defendant does not anticipate using expert discovery)_.

       d) The interim deadlines in paragraphs 7(b) and 7(c) may be extended by the written
          consent of all parties without application to the Court, provided that expert
          discovery is completed by the date set forth in paragraph 7(a).


8. All motions and applications shall be governed by the Court’s Individual Practices.

9. All counsel must meet in person to discuss settlement within fourteen (14) days following
   the close of fact discovery.

10. A) Counsel for the parties have discussed an informal exchange of information in aid of
    early settlement of this case and have agreed upon the following:
    Defendant will informally produce to Plaintiffs the contracts associated with the projects
    listed in the audit.

    B) Counsel for the parties have discussed the use of the following alternate dispute
   resolution mechanisms for use in this case: (i) a settlement conference before a
   Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or (iii)
   retention of a privately retained mediator. Counsel for the parties propose the following
   alternate dispute resolution mechanism for this case:
   settlement conference before a Magistrate Judge.
       C) Counsel for the parties recommend that the alternate dispute resolution mechanism
       designated in paragraph 10(b) be employed at the following point in the case (e.g., within
       the next sixty days; after the deposition of plaintiff is completed (specify date); after the
       close of fact discovery): After the close of fact discovery.

       D) The use of any alternative dispute resolution mechanism does not stay or modify any
       date in this Order.

   11. Unless otherwise ordered by the Court, any summary judgment motion shall be filed within
       fourteen (14) days of the close of all discovery. The parties shall submit a Joint Pretrial
       Order prepared in accordance with Fed. R. Civ. P. 26(a)(3) and the Court's Individual
       Practices within thirty (30) days of a decision on such motion. If no motion for summary
       judgment is filed, the parties shall file the Joint Pretrial Order within thirty (30) days of the
       close of discovery. Any motions in limine shall be filed on or before the date on which the
       Joint Pretrial Order is due. If this action is to be tried before a jury, proposed voir dire,
       jury instructions, and verdict form shall also be filed on or before the Joint Pretrial Order
       due date. Counsel are required to meet and confer on a joint submission of proposed jury
       instructions and verdict form, noting any points of disagreement in the joint submission.
       Jury instructions may not be submitted after the Joint Pretrial Order due date, unless they
       meet the standard of Fed. R. Civ. P. 51(a) (2)(A). If this action is to be tried to the Court,
       proposed findings of fact and conclusions of law should be submitted on or before the Joint
       Pretrial Order due date.

   12. The parties shall be ready for trial on November 20, 2020. [Absent exceptional
       circumstances, a date within two weeks following the Final Pretrial Order due date.]

   13. This case is not to be tried by a jury.

   14. Counsel for the parties have conferred and their present best estimate of the length of trial
       is 2 days.

   15. Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
       Fed. R. Civ. P. 26(f)(3), are set forth below. N/A

This Order may not be modified, or the dates herein extended, except by further Order of this
Court for good cause shown. Any application to modify or extend the dates herein (except as
provided in paragraph 6(f) and 7(d)) shall be made in a written application in accordance with
Court’s Individual Practices and shall be made no less than two (2) business days prior to the
expiration of the date sought to be extended.

       /s/ Marlie Blaise, Esq.
       Virginia & Ambinder, LLP
       40 Broad Street, 7th Floor
       New York, New York 10004
       Tel: (212) 943-9080
       mblaise@vandallp.com
      Attorneys for Plaintiffs


      /s/ Thomas J. Bianco, Esq.
      Meltzer, Lippe, Goldstein &      The initial pretrial conference is canceled and the
      Breitstone, LLP                parties' proposed schedule is so ordered.
      190 Willis Ave                   Plaintiff's counsel shall file a status letter on behalf of all
      Mineola, NY 11501              parties by July 28, 2020, indicating whether the parties
      Phone 516-747-0300 Ext. 178    wish to be referred to the magistrate judge for a
                                     settlement conference at that time.
      Fax 516-237-2893               The Clerk of Court is directed to close the motion at
      Attorneys for Defendant        Docket Number 21.
                                      So ordered.


SO ORDERED.

                                    J. PAUL OETKEN United States District Judge
        March 18, 2020
Dated: _______________
New York, New York
